As filed with the Securities and Exchange Commission onFebruary 26, 2016. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-11/A (FOURTH AMENDMENT) REGISTRATION STATEMENT FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES AMERICAN HOUSING INCOME TRUST INC. (Exact name of registrant as specified in its charter) Maryland 333-150548 75-3265854 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (PRIMARY STANDARD INDUSTRIAL CODE NUMBER) (IRS EMPLOYEE IDENTIFICATION NO.) Copies to: American Housing Income Trust Inc. Jeff Howard Chief Executive Officer 34225 N. 27th Drive, Building 5 Phoenix, AZ 85058 (623) 551-5808 (Address, including zip code, and telephone number, including area code, ofRegistrant's principal executive offices and registered agent) Copies to: Anthony R. Paesano Paesano Akkashian Apkarian, PC 7457 Franklin Road, Suite 200 Bloomfield Hills, Michigan 48301 T (248) 796-6886 F (248) 796-6885 Approximate date of proposed sale to the public: As soon as practicable and from time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [x] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] -1- If this Form is a post-effective amendment filed pursuant to rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Non-accelerated filer (Do not check if a smaller reporting company)Accelerated filer Smaller reporting company [x] CALCULATION OF REGISTRATION FEE CHART Common Stock Par Value $0.01 Amount(1) Proposed Maximum Registered Per Share(2) Proposed Maximum Offering Price (1) Fee Amount(2) Selling Shareholders $ $ $ Direct Public Offering $ $ $ (1) Estimated for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended. The shares to be sold by the Selling Stockholders will be sold at a fixed price to be determined prior to effectiveness of this Registration Statement. Any increased fees will be paid prior to effectiveness. (2) Fee paid with initial filing, and additional fee paid upon amendment. No additional fee due at this time. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. -2- The information in this prospectus is not complete and may be changed. Neither the Selling Shareholder nor the Company may sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and neither the Selling Shareholder nor the Company are soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDJANUARY , 2016 SHARES OF COMMON STOCK This preliminary prospectus relates to the registration of 10,565,340 shares of our common stock. The Company is registering 7,565,340 shares to "Selling Shareholders," or individually, a "Selling Shareholder." In addition to the registration of the Selling Shareholder shares at $3.75 per share, this preliminary prospectus relates to the registration of 3,000,000 shares of our common stock at $3.00 per share for our direct public offering. All shares being registered have a par value equal to $0.01.Three other shareholders - Valfre Holdings, LLC, James Valfre and Pamela Valfre, have piggyback registration rights, but they have consented to tolling their respective rights until June 1, 2016, as disclosed in previous filings with the Commission.The Selling Shareholders intend on selling their respective shares for the fixed price of $3.75 per share for the duration of the offering. The Selling Shareholders are deemed to be statutory underwriters. Neither the Company nor the Selling Shareholders have a current arrangement or agreement with any underwriters, broker-dealers or selling agents for the sale of the shares subject to this Prospectus. If the Company or any Selling Shareholder enters into such an arrangement or agreement, the shares of such Selling Shareholder will be sold through such licensed underwriter(s), broker-dealer(s) and/or selling agent(s). The common stock registered herein is being offered by the Company on a "best efforts" basis (the "Offering Period"). The Company may hold a closing at any time after subscriptions have been received and accepted for the entire 3,000,000 shares of common stock, and after other conditions to closing have been satisfied (the "Closing"). The Company currently trades on the OTCQBMarketplace, operated by the OTC Markets Group. There is no minimum number of shares of common stock that must be sold by us to proceed, and we will retain the proceeds from the sale of any shares of the common stock. The sale of the common stock is being conducted on a self-underwritten, best efforts basis, which means our management, will attempt to sell the common stock.There has been no market for our securities and a public market may never develop, or, if any market does develop, it may not be sustained. Our common stock is traded on the over-the-counter market under the symbol "AHIT". However, there can be no assurance that any market for our stock will develop. Selling Shareholders Offering Price Underwriting Discounts; Commissions Net Proceeds Per Share $ None $ Total $ None $ Direct Public Offering Offering Price Underwriting Discounts; Commissions Net Proceeds Per Share $ None $ Total $ None $ Any funds that we raise from our offering will be immediately available for our use and will not be returned to investors. We do not have any arrangements to place the funds received from our offering of the common stock in an escrow, trust or similar account. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds associated with the common stock will become part of the bankruptcy estate and administered according to the bankruptcy laws. If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions.
